                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Fabian Lamar Rosses,
                                        Petitioner,        Civil Action No. 17cv1898-MMA(WVG)

                               v.

Raymond Madden,
                                        Respondent.          JUDGMENT IN A CIVIL CASE




Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court finds that Judge Gallo has issued an accurate Report and well-reasoned recommendation that
the Petition be denied. The Court adopts the Report and Recommendation in its entirety. The Court
denies the Petition with prejudice and declines to issue a certificate of appealability.




Date:          5/9/19                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
